Citation Nr: 0808066	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
hepatitis C and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

In December 2007, the veteran presented testimony by the use 
of video conferencing equipment at the Muskogee RO before a 
Veterans Law Judge (VLJ) sitting in Washington, DC.  A 
transcript of this hearing is in the veteran's claims folder.

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for the residuals of 
hepatitis C.  Additional evidentiary development, however, is 
required prior to further consideration of the underlying 
claim.  Thus, the issue of entitlement to service connection 
for the residuals of hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for the residuals of hepatitis C in a final rating 
decision dated in September 2002; the veteran did not appeal 
the RO's decision within the applicable time period.
 
2.  Evidence received since the final September 2002 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for the residuals of hepatitis C.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for the residuals of hepatitis C is final.  38 
U.S.C.A. § 7105(c) (West 2002).
 
2.  Evidence received since the September 2002 rating 
decision denying service connection for the residuals of 
hepatitis C is new and material, and the veteran's claim of 
entitlement to service connection for the residuals of 
hepatitis C has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for the residuals of hepatitis C.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for the residuals of hepatitis C, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A July 2000 RO decision originally denied service connection 
because there was no evidence showing a chronic disability 
that was related to military service.  A January 2002 RO 
decision denied service connection a second time because 
there was no documentation showing the current disability was 
connected to military service.  The most recent final denial 
was in a September 2002 RO decision that denied the claim in 
part because the veteran failed to appear for a September 
2002 examination.  Because the veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the September 2002 decision includes, but is 
not limited to, VA treatment records dated from 2003 to 2005, 
a September 2005 QTC examination which indicated that the 
veteran had hepatitis B and C which was likely caused by 
blood exposure, and a July 2005 statement from the veteran's 
friend, L.T.P., which supported the veteran's contentions 
that he was exposed to blood while working as a dental 
assistant in-service.  

As noted, the veteran's claim was previously denied, in part, 
because there was no evidence showing that his hepatitis C 
was related to military service.  Although the September 2005 
QTC examiner concluded that he could not opine as to the 
likelihood that the veteran's current diagnosis of hepatitis 
C was related to his service without resorting to 
speculation, he did find that blood exposure was the likely 
cause of the veteran's hepatitis C.  Further, the examiner 
indicated that it was unknown whether the veteran had blood 
exposure during service.  However, the veteran has now 
provided a statement from his friend supporting his assertion 
that he contracted hepatitis C from blood exposure during 
service.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the July 2005 
statement from the veteran's friend combined with the 
September 2005 QTC examination raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since September 2002 warrants a 
reopening of the veteran's claim of service connection for 
the residuals of hepatitis C, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of 
hepatitis C is reopened; to that extent only, the appeal is 
granted.


REMAND

As set forth above, the veteran contends that his hepatitis C 
is causally related to his service in Vietnam.  In 
particular, the veteran contended most recently during his 
December 2007 hearing that he contracted hepatitis C from 
exposure to blood while working as a dental assistant.  After 
having carefully considered the matter, the Board believes 
that additional development is in order prior to further 
appellate consideration.

The Board notes that there are two opinions of record which 
support the veteran's claim.  A July 2002 VA treatment entry 
opined that it was as likely as not that the veteran acquired 
hepatitis C while working as a dental technician because he 
was hospitalized for active hepatitis.  Although the VA 
doctor noted that the veteran's claims file was reviewed, he 
did not point to any service medical records which indicated 
a diagnosis of hepatitis C which were related to his current 
findings.  As such, this opinion is inadequate.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Additionally, although the September 
2005 QTC examiner could not opine as to the likelihood that 
the veteran contracted hepatitis C while in service, he did 
not comment with regards to the relationship between the June 
1974 laboratory report findings which were negative for the 
Australian antigen and the veteran's current findings of 
hepatitis C and B.  The Board also finds it significant that 
the veteran did have a findings of hepatitis during service 
and appeared to still have problems related to such on his 
June 1974 separation examination.  However, it is unclear 
from the current evidence of record what type of hepatitis 
the veteran had during service.  

In this regard, a clinical record dated from September 12 to 
21, 1973, reflected that the veteran reported contact with a 
young lady who was later reported to have hepatitis and 
exposure to an inpatient who had hepatitis.  The veteran 
denied intravenous injections and indicated that he did not 
come in contact with blood or blood products as a dental 
technician.  The diagnosis was infectious hepatitis.  A June 
1974 laboratory report reflected that Hepatitis B AG by RIA 
was negative.  The veteran's June 1974 separation examination 
and report of medical history showed that he was hospitalized 
for hepatitis for 10 days in 1973 and he was still having 
problems of right flank pain, right parmedian tenderness, and 
his liver was not palpable.  A notation was made to see the 
attached Internal Medicine consultation, which is not of 
record.  A July 2004 VA test result reflected that the 
veteran was HBsAb positive and HBcAb positive related to 
hepatitis B and a March 2005 VA test result indicated that 
the veteran had a positive antibody for hepatitis A.  The 
Board is unclear whether this means the veteran currently has 
hepatitis A or B.  A June 2005 VA treatment entry noted that 
the veteran had chronic hepatitis C.  Consequently, a VA 
examination is necessary to determine what type of hepatitis 
the veteran had during service and whether it is related to 
his current findings of hepatitis C and B.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make any additional 
efforts to obtain the Internal Medicine 
consultation, which was noted to be 
attached to the June 1974 separation 
examination.  If a search encompassing 
such has already been conducted, so 
indicate.  

2.  The veteran should be scheduled for an 
examination to evaluate his claim for 
entitlement to service connection for the 
residuals of hepatitis C.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any hepatitis, to 
include B and C, which is present.  If it 
is not possible to provide a specific 
diagnosis, so state.  Please indicate if 
the veteran currently has hepatitis B and 
hepatitis C, or if he had either at some 
point in the past.  Additionally, 
identify all residuals of any current 
hepatitis, to include any liver damage.

b.  If hepatitis (please specific which) 
is found, state a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that it began 
during his period of service (September 
1971 to June 1974).  The Board is 
particularly interested in ascertaining 
the relationship between the findings of 
infectious hepatitis in September 1973 
and the June 1974 laboratory report which 
reflected that Hepatitis B AG by RIA was 
negative and any current diagnosis.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

When rendering his opinion, the examiner 
should also consider the July 2004 VA 
test result that reflected that the 
veteran was HBsAb positive and HBcAb 
positive related to hepatitis B and a 
March 2005 VA test result which indicated 
that the veteran had a positive antibody 
for hepatitis A.  The Board is unclear 
whether this means the veteran currently 
has hepatitis A or B.  The examiner 
should also note the June 2005 VA 
treatment entry which indicated that the 
veteran had chronic hepatitis C and the 
September 2005 QTC examiner's conclusion 
that he could not opine as to the 
likelihood that the veteran's current 
diagnosis of hepatitis C was related to 
his service without resorting to 
speculation and finding that blood 
exposure was the likely cause of the 
veteran's hepatitis C.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for the 
residuals of hepatitis C should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


